EXHIBIT 99.1 FORM 51-101F1 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION AS OF MAY 31, 2007 PATCH INTERNATIONAL INC. FORM 51-101F1 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION MCDANIEL & ASSOCIATES CONSULTANTS LTD. REPORT McDaniel & Associates Consultants Ltd. (“McDaniel”), independent petroleum engineering consultants based in Calgary, Alberta has provided an estimate of the bitumen contingent resources and the net present value of these resources for Patch International Inc.’s (“Patch” or the “Corporation”) Dover Ells leases as of May 31, 2007 (the “McDaniel Report”).The McDaniel Report was prepared in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGEH”).The Report of the independent Qualified Reserves Evaluator or Auditor (Form 51-102F2) and the Report of Management and Directors on Oil and Gas Disclosure (Form 51-101F3) are available at www.sedar.com. In preparing its report, McDaniel relied upon factual information including ownership, technical well data and other relevant data from public sources as well as non-public data supplied by Patch. The extent and character of all factual information supplied by Patch was relied upon by McDaniel in preparing the McDaniel Report and has been accepted as represented without independent verification. McDaniel has relied upon representations made by Patch as to the completeness and accuracy of the data provided and that no material changes in the status or ownership of the property has occurred nor is expected to occur, from that which was projected in the McDaniel Report, between the date that the data was obtained for this evaluation and the date of the McDaniel Report, and that no new data has come to light that may result in a material change to the evaluation of the resources presented in the McDaniel Report. DATE OF STATEMENT 1. Date of the Statement July 30, 2007 2. Effective date of the Statement: May 31, 2007 3. Preparation date of the Statement: July 30, 2007 DISCLOSURE OF RESERVES DATA Patch currently has no oil and gas reserves.Patch does however hold an 80% workinginterest within 70 square kilometres consisting of twenty-seven sections of land located in Townships 94 through 96, Ranges 14 and 15W4 within the Province of Alberta (located approximately 90 kilometres northwest of the City of Fort McMurray), of prospective hydrocarbon horizons held in two leases. These leases are collectively referred to as the Dover Ells properties and are referred to individually as the Ells North and Ells Central properties.Undeveloped contingent bitumen resources and the net present value of these resources were determined based on exploitation of these zones using a conventional Steam-Assisted Gravity Drainage (“SAGD”) development scenario and a projected capacity of 19,200 Bopd.1 In preparing the study, McDaniel examined approximately 50 wells, including both Corporation wells within the Ells North and Ells Central properties, and publicly-available offsetting wells surrounding the Corporation’s land. Discovered resources2 were quantified for portions of the Ells properties that have been delineated and/or penetrated by historical wells.Significant portions of the Ells North and Ells Central properties are not delineated and remain prospective for additional accumulations of bitumen at this point in time. 1 Barrel oil per day 2 Discovered resources are those quantities of oil and gas estimated on a given date to be remaining in, plus those quantities already produced from, known accumulations.Discovered resources are divided into economic and uneconomic categories with the estimated future recoverable portion classified as reserves and contingent resources, respectively. Discovered resources can also be considered to be contingent bitumen in place amenable to SAGD recovery meaning volumes of bitumen in place that are discovered (delineated) and are of sufficient thickness and quality so as to support SAGD exploration. -2- The future net revenues and net present values presented in this report were calculated using forecast prices and costs based on McDaniel’s opinion of the future crude oil, bitumen and natural gas prices at July 1, 2007 and are presented in Canadian dollars.Net present values were determined on both a before-tax and after-tax basis. The Corporation’s share of contingent Low Estimate, Best Estimate and High Estimate bitumen resources as of May 31,2007 and the respective net present values assigned to these resources based on constant prices and costs and forecast prices and costs were estimated. Contingent resources are those quantities of oil and gas estimated to be potentially recoverable from known accumulations, but that are currently economic and also those resources that are potentially recoverable from known accumulations and are contingent on such events as regulatory approval, a development plan, funding available and/or timing of production. The resources assigned to the Dover Ells leases have been classified as contingent primarily due to insufficient delineation, the lack of regulatory approval to develop the lease area, the absence of a firm development plan and timing and the uncertainly of approval of funding to proceed with development. Contingent resources have been determined for the following mutually exclusive categories: · Low Estimate: This is considered to be a conservative estimate of the quantity that will actually be recovered from the accumulation.If probabilistic methods are used, this term reflects a P90 confidence level. · Best Estimate: This is considered to be a best estimate of the quantity that will actually be recovered from the accumulation.If probabilistic methods are used, this term is a measure of the central tendency of the uncertainty distribution (most likely/mode, P50/median, or arithmetic average/mean). · High Estimate: This is considered to be an optimistic estimate of the quantity that will actually be recovered from the accumulation. If probabilistic methods are used, this term reflects a P10 confidence level. The following tables set forth certain information relating to the evaluation of the Corporation’s share pf gross and net bitumen resources of the Dover Ells Leases, the estimation of the potential productivity based on SAGD processes and the estimation of the net present value of the resource volumes as of May 31, 2007.The information set forth below is derived from the McDaniel Report which has been prepared in accordance with the standards contained in the COGEH and the reserves definitions contained in National Instrument 51-101 -
